707 F.2d 381
UNITED STATES of America, Plaintiff-Appellee,v.STATE OF WASHINGTON;  Department of Revenue of the State ofWashington;  and Charles W. Hodde, Director ofRevenue, and his successors in office,Defendants-Appellants.
No. 78-1424.
United States Court of Appeals,Ninth Circuit.
May 19, 1983.

1
Leland T. Johnson, Washington, D.C., for defendants-appellants;  Slade Gorton, Atty. Gen. and Richard H. Holmquist, Sr. Asst. Atty. Gen., Olympia, Wash., on brief.


2
John J. McCarthy, Jr., Tax Div., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee;  M. Carr Ferguson, Asst. Atty. Gen., Tax Division, U.S. Dept. of Justice, Washington, D.C., on brief.


3
Before ANDERSON and SKOPIL, Circuit Judges, and BYRNE,* District Judge.

ORDER

4
The United States Supreme Court has reversed our decision (654 F.2d 570) in this case.  State of Washington, et al. v. United States, --- U.S. ----, 103 S. Ct. 1344, 75 L. Ed. 2d 264, 51 U.S.L.W.  (1983).


5
We remand to the district court for further proceedings in conformity with the Opinion of the United States Supreme Court.



*
 The Honorable Wm. Matthew Byrne, Jr., United States District Judge for the Central District of California, sitting by designation